Citation Nr: 0201358	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability, 
initially claimed as blisters on the body, as secondary to 
exposure to Agent Orange.
	
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cataracts as 
secondary to exposure to Agent Orange.

3.   Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatoid 
arthritis as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney-at-
law



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In July 2001, the Board remanded this case to the RO in 
Louisville, Kentucky and instructed them to provide the 
veteran with a Supplemental Statement of the Case addressing 
the new standard for reopening claims based on new and 
material evidence in accordance with Hodge v. West, 155 F.3d 
1356 (1998).  That development has been completed and the 
case is ready for final appellate review.   


FINDINGS OF FACT

1.  In an unappealed administrative decision, dated in April 
1994, the RO continued and confirmed the denial of 
entitlement to service connection for a skin disability, 
initially claimed as blisters to the body, as secondary to 
exposure to Agent Orange.

2.  In an unappealed rating decision, dated in October 1996, 
the RO initially denied the veteran's claims for service 
connection for cataracts of the eyes and rheumatoid 
arthritis, as secondary to exposure to Agent Orange.

3.  The evidence added to the record since the April 1994 
administrative decision and October 1996 rating decision is 
redundant or cumulative of evidence previously of record or 
is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The April 1994 administrative decision that continued the 
denial of entitlement to service connection for a skin 
disability, initially claimed as blisters on the body, as 
secondary to exposure to Agent Orange is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105(a) (2001).

2.  The October 1996 rating decision that initially denied 
entitlement to service connection for cataracts and 
rheumatoid arthritis, as secondary to exposure to Agent 
Orange is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
3.105(a) (2001).

3.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a skin 
disability, initially claimed as blisters on the body, as 
secondary to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

4.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for cataracts of 
the eyes as secondary to exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).

5.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for rheumatoid 
arthritis due as secondary to exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 5108 (West 1991& Supp.2001); 
38 C.F.R. §§ 3.307, 3.309, 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the VCAA became effective.  
This liberalizing legislation is applicable to the 
appellant's claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, the VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b), which is effective August 
29, 2001.  

While the VCAA and the regulations implementing the VCAA 
provide in some circumstances for VA to obtain an additional 
medical examination or opinion, special provisions apply to 
claims to reopen a finally adjudicated claims filed after 
November 9, 2000 only if new and material evidence is 
presented or secured since the claim was disallowed.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The provisions of the VCAA do not 
require VA to reopen a claim which has been finally 
disallowed except when new and material evidence is presented 
as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 
5103A(f) (West Supp. 2001).

The issues before the Board are whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for a skin 
disorder, initially diagnosed as blisters on the body, 
cataracts of the eyes, and rheumatoid arthritis as secondary 
to exposure to Agent Orange.  The requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
The Board initially notes that the decision in Hodge v. West, 
155 F.3d 1356 (1998), essentially held that the definition of 
"new and material" evidence provided by 38 C.F.R. § 3.156(a) 
is for application rather than the definition of "new and 
material" evidence enunciated by the United State Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome).  The 
Board notes, however, that the July 2001 Supplemental 
Statement of the Case provided the appellant with the 
appropriate laws and regulations pertaining to his claims, 
including citation to 38 C.F.R. § 3.156.  The Board therefore 
concludes that a remand of the appellant's case is not 
warranted.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

Skin Disorder 

In this case, the RO initially denied entitlement to a skin 
disorder, claimed as blisters on the body, to include as a 
residual of exposure to Agent Orange in an October 1985 
rating decision.  The RO continued their denial of the 
veteran's claim  in a May 1986 rating decision and in an 
April 1994 administrative decision.  The appellant was 
informed of both denials and his appellate rights by letter, 
but no submissions were received from him in the year 
following the date of notification in April 1994.  In 
February 1998, the appellant filed a new application for the 
aforementioned disorder with the Louisville, Kentucky RO.  
Therefore, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is any evidence added to the record 
following the RO's April 1994 administration decision.

Evidence that was of record at the time of the April 1994 
administrative decision were the veteran's service medical 
and personnel records, to include an April 1970 separation 
examination report, which are devoid of any evidence of a 
skin disorder.  An April 1970 Report of Medical History 
reflects that the veteran denied having any skin diseases.  
Service personnel records revealed that the veteran served in 
the Republic of Vietnam from September 20, 1968 to September 
19, 1969, and that he participated in the Vietnam 
Counteroffensive Phase V and VI and TET 69 Counteroffensive.  
He received the Vietnam Commendation Medal with 60 device, 
Vietnam Service Medal, National Defense Service Medal, and 
Bronze Star Medal with two overseas bars.

Also of record at the time of the April 1994 administrative 
decision were VA and private medical records, dating from 
1984-1985, reflecting a diagnosis of probably pityriasis 
rosea in June 1985.

A review of a July 1985 VA general medical examination report 
reflects that the veteran reported having spent all of his 
time in the field in Vietnam, that he saw Agent Orange being 
sprayed by helicopters and airplanes, and that he and others 
were sprayed upon.  He indicated that he sprayed trees with 
Agent Orange with a hand spray and that he drank and bathed 
in the field water.  The veteran reported having some itching 
and skin soreness on his chest and back which sometimes 
increased.  He related that more sores appeared on his flank 
and on his back.  The examiner noted that the veteran had 
taken unidentified medications for his skin.  An examination 
of the skin revealed reddish colored "wheals" which 
followed the lines of cleavage, which were elevated on the 
trunk, and were papulosquamous in appearance.  There were 
larger reddish lesions on his back which appeared to be 
papules.  A diagnosis of a history of blisters on the body 
was recorded by the examining physician.  The examiner 
further noted that the veteran had a papulosquamous 
dermatitis which did not have the appearance of being due to 
Agent Orange but was more of a follicular dermatitis.  

Evidence added to the record subsequent to the April 1994 
administrative decision includes private and VA medical 
evidence, dating from 1996-1997. 
An October 1997 VA Agent Orange examination report reflects 
that the veteran reported being exposed to Agent Orange from 
airplanes as well as "coppers." (sic). He related that he 
was also responsible for breaking down drums of Agent Orange 
and pouring it into buckets.  The examiner noted that the 
veteran gave sketchy details during the examination.  The 
veteran further reported having his "hide pulled off" in 
Vietnam.  He related that he was given shots and pills and 
that "it" healed up and that he was left with burn-type 
scars.  The examiner indicated that the veteran's scars were 
so well-healed that they were difficult to discern from his 
normal skin.  An examination of the skin revealed no 
significant scarred regions.  There was a scar to the left 
upper lid, which extended obliquely from the upper eyelid to 
the corner of the brow.  An assessment of skin lesions, 
remotely and well-healed was entered by the examining 
physician.  The examiner concluded that there were no 
stigmata of Agent Orange related illnesses.  

Evidence added to the record since the April 1994 
administrative decision includes VA and private medical 
records reflecting the presence of well-healed skin lesions 
when examined by VA in October 1997.  However, these records 
do not suggest that the disorder is etiologically related to 
service, to include exposure to Agent Orange.  In this 
regard, the VA examiner in October 1997 commented that there 
were no stigmata of Agent Orange-related illnesses.  In light 
of the foregoing, the medical evidence added to the record is 
cumulative in nature and is not so significant by itself or 
in the context of the evidence previously of record that it 
must be considered to fairly decide the merits of the claim.  
It is not new and material.  The statements and testimony of 
the veteran added to the record are to the effect that his 
skin disorder is secondary to exposure to Agent Orange during 
service.  However, the veteran is not competent to provide 
evidence requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his 
statements are not so significant that they must be 
considered to fairly decide the merits of the claim.

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a skin disorder, 
initially claimed as blisters on the body, as secondary to 
exposure to Agent Orange. 
If the veteran desires to reopen this claim in the future, he 
should submit competent evidence, such as an opinion from a 
physician, supporting his contention that his current skin 
disorder is secondary to exposure to Agent Orange during 
service.  Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Cataracts and Rheumatoid Arthritis

In an October 1996 rating decision, the RO initially denied 
entitlement to service connection for cataracts and 
rheumatoid arthritis, to include as a residual of exposure to 
Agent Orange.  The veteran was informed of the October 1996 
rating decision in November 1996.  The appellant was informed 
of the denial and his appellate rights by letter, but no 
submissions were received from him in the year following the 
date of notification in November 1996.  In February 1998, the 
appellant filed a new application for the aforementioned 
disorder with the Louisville, Kentucky RO.  Therefore, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is any 
evidence added to the record following the October 1996 
rating decision.

Evidence of record at the time of the RO's October 1996 
denial included service medical and personnel records.  A 
review of the service medical records, to include an April 
1970 separation examination report, is devoid of any evidence 
of cataracts of the eyes or rheumatoid arthritis.  An April 
1970 Report of Medical History reflects that the veteran 
indicated that he had had eye trouble, but he denied having 
any swollen or painful joints.  

Service personnel records revealed that the veteran served in 
the Republic of Vietnam from September 20, 1968, to September 
19, 1969, and that he participated in the Vietnam 
Counteroffensive Phase V and VI and TET 69 Counteroffensive.  
He received the Vietnam Commendation Medal with 60 device, 
Vietnam Service Medal, National Defense Service Medal, and 
Bronze Star Medal with two overseas bars.

Also of record at the time of the RO's denial in October 1996 
were private and VA medical records, dating from 1985-1996, 
reflecting that a diagnosis of rheumatoid arthritis was 
entered in 1992, and that the veteran was status-post 
cataract extraction by phacoemuslification with intraocular 
lens of the right and left eyes in 1994.

Evidence added to the record since the October 1996 rating 
decision includes an October 1997 VA Agent Orange examination 
report reflecting that that the veteran reported having been 
exposed to Agent Orange from airplanes as well as "coppers" 
(sic).  He related that he was also responsible for breaking 
down drums of Agent Orange and pouring it into buckets.  The 
examiner noted that the veteran gave sketchy details.  Upon 
examination of the eyes, it was noted that the veteran had 
cataracts in both eyes, and that he was status-post 
intraocular lens implants, bilaterally.  The veteran stated 
that his doctor had told him that he had cataracts secondary 
to chemical exposure.  He also indicated that he was thought 
to have had rheumatoid arthritis which he felt was secondary 
to Agent Orange.  An assessment of rheumatoid arthritis and 
bilateral intraocular lens implants, secondary to cataract 
formation was entered by the examining physician.  The 
examiner concluded that there were no stigmata of Agent 
Orange related illnesses.

Evidence added to the record since the October 1996 rating 
decision includes an October 1997 VA examination report 
reflecting diagnoses of rheumatoid arthritis and bilateral 
intraocular lens implants.  However, this report does not 
suggest that either disability is etiologically related to 
service, to include exposure to Agent Orange.  Indeed, the 
examiner in October 1997 indicated that there were no 
stigmata of Agent Orange-related illnesses upon examination.  
There is also no evidence of arthritis to a compensable 
degree within a year of the veteran's discharge from service.  
In light of the foregoing, the medical evidence added to the 
record is cumulative in nature and is not so significant by 
itself or in the context of the evidence previously of record 
that it must be considered to fairly decide the merits of the 
claims.  The statements and testimony of the veteran added to 
the record are to the effect that his cataracts of the eyes 
and rheumatoid arthritis are secondary to exposure to Agent 
Orange during service.  However, the veteran is not competent 
to provide evidence requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, his statements are not so significant that they 
must be considered to fairly decide the merits of the claims.

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen the claims of 
entitlement to service connection for cataracts of the eyes 
and rheumatoid arthritis, as secondary to exposure to Agent 
Orange. 

If the veteran desires to reopen this claim in the future, he 
should submit competent evidence, such as an opinion from a 
physician, supporting his contention that his cataracts of 
the eyes and current rheumatoid arthritis as secondary to 
exposure to Agent Orange during service.  Graves v. Brown, 8 
Vet. App. 522, 524 (1996).


ORDER

The application to reopen a claim of entitlement to service 
connection for a skin disability, initially claimed as 
blisters on the body, as secondary to exposure to Agent 
Orange is denied. 

The application to reopen a claim of entitlement to service 
connection for cataracts of the eyes, as secondary to 
exposure to Agent Orange is denied. 

The application to reopen a claim of entitlement to service 
connection for rheumatoid arthritis, as secondary to exposure 
to Agent Orange is denied.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
 
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

